DETAILED ACTION
Response to Amendment
This is a nonfinal office action in response to a communication filed on March 9, 2021.  Claims 1-3 and 5-16 are pending in the application.
Status of Objections and Rejections
The rejection of claim 4 is obviated by Applicant’s cancellation.
All rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. §103 are presented as follows.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
First set of rejections (claims 1-3, 5-8, 10, 13, and 16):
Claim(s) 1-2, 10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiron (U.S. 5,707,502) in view of Shah (U.S. Patent Pub. 2007/0135698, provided in IDS filed on May 15, 2018).
Regarding claim 1, Chiron teaches a planar enzyme sensor (Col. 1, lines 9-10: enzyme catalyzed electrochemical sensors) for measuring the concentration of an analyte in a solution (Title: measuring analyte concentrations; Col. 3, line 63: determine lactate concentration in a biological fluid), the sensor comprising
a substrate (Fig. 10; Col. 10, line 63: substrate 62) of an electrically insulating material (Col. 9, lines 15-16: substrate 62 is formed from any substantially electrically insulating material) supporting an electrode layer of an electrically conductive material 
a. an enzyme layer (Fig. 10; Col. 10, lines 65-66: active layer 96) comprising at least one first enzyme (Col. 11, lines 18-19: active layer 96 comprises a catalytically active quantity of a catalyst; lines 22: such a catalyst is typically an enzyme; here the enzyme is deemed to be a first enzyme); and 
b. a microporous outer layer (Fig. 10; Col. 11, line 1: enzyme/polymer layer 99) covering the enzyme layer (Fig. 10: showing the enzyme/polymer layer 99 covering the active layer 96), said outer layer comprising 
(i) a continuous phase of a water-resistant polymer (Fig. 10; Col. 14, lines 44-45: layer 99 comprises a polymer that can act as a matrix; lines 47-48: the polymer should have a comparatively low solubility in water; thus being deemed to be a water-resistant polymer) and
(ii) a protein embedded in said continuous phase (Col. 14, lines 37-38: layer 99 includes the enzyme; here the enzyme is deemed to be a protein).

Chiron does not explicitly disclose the water-resistant polymer is polyvinylacetate.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3), made of a typical polymerization mixture containing at least one polyvinyl monomer ([0144] lines 11-12), e.g., vinylacetate as a monovinyl monomer ([0144] lines 25, 30).  Thus, Shah teaches polyvinylacetate (i.e., polymerized from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron by utilizing polyvinylacetate as the water-resistant polymer forming the continuous phase of the outer layer as suggested by Shah because vinylacetate is a suitable monomer to make a rigid, non-swelling porous enzyme-polymer matrix, i.e., polyvinylacetate.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).

Regarding claim 2, Chiron teaches the protein embedded in said continuous phase is a second enzyme (Col. 14, lines 37-38: layer 99 includes the enzyme, which is deemed to be a second enzyme).

Regarding claim 10, Chiron and Shah disclose all limitations of claim 1 as applied to claim 1, including the water-resistant polymer comprises polyvinylacetate (Shah, ([0144] lines 2-3, 25, 30).
Chiron does not explicitly disclose the water-resistance polymer in an amount of 20-30% based on the total volume of the outer layer.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3).  The monomers are generally present in the polymerization mixture in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Shah by adjusting the rigid, non-swelling porous matrix in an amount in the claimed range because such an amount is suitable to obtain the highly porous polymers with high specific surface area that allows for high enzyme immobilization densities ([0145] lines 6-7, 10-12).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 13 and 15, Chiron and Shah disclose all limitations of claims 1 and 10 as applied to claims 1 and 10.  Chiron does not explicitly disclose the water-resistant polymer further comprises polymer particles present in an amount of 50-60% based on the total volume of the outer layer.
Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).  Insoluble polymer particles are used to reduce the volume shrinkage during the polymerization ([0144] lines 53-54), in an amount of from about 5 to 50% by volume ([0144] lines 90-91).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
The limitation “a second enzyme” is optional and does not required in the prior art.

Regarding claim 16, Chiron teaches the second enzyme and the at least first enzyme are the same enzyme (Col. 14, lines 37-38: layer 99 includes the same enzyme that is disposed within active layer 96).
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiron in view of Shah, and further in view of Kjaer (U.S. 7,959,791), supported by the datasheet of Creatinase as an evidence for claim 3.
Regarding claim 3, Chiron and Shah disclose all limitations of claim 2 as applied to claim 2.  Chiron further discloses the enzyme is lactate oxidase or glucose oxidase (Col. 14, lines 39-40, 42).
second enzyme is a hydrolase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzyme include but is not limited to glucose oxidase (Col. 14, lines 58-60), creatinase (Col. 14, lines 66-67).  Here, creatinase is an enzyme belonging to the family of hydrolases ([Description] line 4), as evidenced by the datasheet of creatinase provided in prior office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Shah by substituting glucose oxidase with creatine hydrolase as taught by Kjaer because creatine hydrolase (i.e., creatinase) is an enzyme determining the presence or amount of creatine as glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).

Regarding claim 7, Chiron and Shah disclose all limitations of claim 1 as applied to claim 1.  Chiron and Shah do not explicitly disclose the enzyme layer comprises sarcosine oxidase and creatinase, and wherein disclose the protein in the outer layer is creatinase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzymes facilitate the conversion of the analyte to a secondary species which can be detected at the electrode surface (Col. 14, lines 40-42), e.g., a single enzyme of glucose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Shah by substituting glucose oxidase with creatinase and sarcosine oxidase as suggested by Kjaer because creatinase and sarcosine oxidase are enzymes used to facilitate a cascade of reactions leading to a species which can be detected at the electrode (Col. 14, lines 44-47) to determine the presence or amount of creatine, as compared to glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).  Further, the combined Chiron, Shah and Kjaer would necessary result in the protein in the outer layer is creatinase because Chiron teaches layer 99 includes the same enzyme that is disposed within active layer 96 (Chiron, Col. 14, lines 37-38).
Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiron in view of Shah, and further in view of McCaffrey (U.S. 5,696,314, provided in IDS filed on May 15, 2018).
Regarding claims 5-6, Chiron and Shah discloses all limitations of claim 1 as applied to claim 1.  Chiron and Shah do not explicitly disclose the microporous outer layer further comprises polymer particles embedded in said continuous phase (claim 5) or the polymer particles are polytetrafluoroethylene (PTFE) particles (claim 6).
However, McCaffrey teaches a multilayer enzyme electrode membrane (Col. 1, lines 6-7).  A sensor membrane portion 100 (Fig. 1; Col. 4, lines 24-25) includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Shah by incorporating PTFE particles into the microporous layer as taught by McCaffrey because polytetrafluoroethylene powders are appropriate for use as the polymer power of the microporous layer having relatively high oxygen transport (Col. 10, lines 59, 62-64).

Regarding claim 8, Chiron and Shah disclose all limitations of claim 1 as applied to claim 1.  Chiron further discloses the enzyme layer comprises a matrix in which said at least one enzyme is embedded (Col. 11, lines 18-22: active layer 96 comprises a catalyst (typically an enzyme) immobilized onto an electrically conducting support member which consists of or comprises a porous layer; here the porous layer is deemed to be a matrix).
Chiron and Shah do not explicitly disclose the matrix is a polymer matrix. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Shah by utilizing polymer matrix for immobilizing enzymes as taught by McCaffrey because polymer matrix would hold the components of the active layer together and serve as rheology modifiers allowing screen printing of the mixture with tighter resolution (Col. 6, lines 42-47).

Second set of rejections (claims 1-3, 5-9, 13-14, and 16):
Claim(s) 1-3, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiron in view of Kjaer, supported by the datasheet of Creatinase as an evidence for claim 3.
Regarding claim 1, Chiron teaches a planar enzyme sensor (Col. 1, lines 9-10: enzyme catalyzed electrochemical sensors) for measuring the concentration of an analyte in a solution (Title: measuring analyte concentrations; Col. 3, line 63: determine lactate concentration in a biological fluid), the sensor comprising
a substrate (Fig. 10; Col. 10, line 63: substrate 62) of an electrically insulating material (Col. 9, lines 15-16: substrate 62 is formed from any substantially electrically insulating material) supporting an electrode layer of an electrically conductive material (Fig. 10; Col. 10, lines 62-63: conductive strip 66),
said substrate and electrode having a plurality of layers disposed thereon (Fig. 10: showing multiple layers on the substrate 62 and conductive strip 66), said plurality of layers at least including: 
first enzyme (Col. 11, lines 18-19: active layer comprises a catalytically active quantity of a catalyst; lines 22: such a catalyst is typically an enzyme; here the enzyme is deemed to be a first enzyme); and 
b. a microporous outer layer (Fig. 10; Col. 11, line 1: enzyme/polymer layer 99) covering the enzyme layer (Fig. 10: showing the enzyme/polymer layer 99 covering the active layer 96), said outer layer comprising 
(i) a continuous phase of a water-resistant polymer (Fig. 10; Col. 14, lines 44-45: layer 99 comprises a polymer that can act as a matrix; lines 47-48: the polymer should have a comparatively low solubility in water; thus being deemed to be a water-resistant polymer) and 
(ii) a protein embedded in said continuous phase (Col. 14, lines 37-38: layer 99 includes the enzyme, which is deemed to be a protein).

Chiron does not explicitly disclose the water-resistant polymer is copolymers of ethylacrylate and methylmethacrylate.
However, Kjaer teaches an enzyme sensor comprising a cover membrane layer of a porous polymeric material (Col. 1, lines 15-17). The cover membrane is hydrophilic poly(meth)acrylates prepared from monomers comprising methylmethacrylate (MMA) and ethylacrylate (EA) (Col. 27, lines 19-25). Thus, Kjaer teaches the cover membrane layer made of copolymer of ethylacrylate and methylmethacrylate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron by utilizing copolymers of 

Regarding claim 2, Chiron teaches the protein embedded in said continuous phase is a second enzyme (Col. 14, lines 37-38: layer 99 includes the enzyme, which is deemed to be a second enzyme).

Regarding claim 3, Chiron and Kjaer disclose all limitations of claim 2 as applied to claim 2.  Chiron further discloses the enzyme is lactate oxidase or glucose oxidase (Col. 14, lines 39-40, 42).
Chiron does not explicitly disclose the second enzyme is a hydrolase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzyme include but is not limited to glucose oxidase (Col. 14, lines 58-60), creatinase (Col. 14, lines 66-67).  Here, creatinase is an enzyme belonging to the family of hydrolases ([Description] line 4), as evidenced by the datasheet of creatinase provided in prior office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron by substituting glucose 

Regarding claim 7, Chiron and Kjaer disclose all limitations of claim 1 as applied to claim 1.  Chiron does not explicitly disclose the enzyme layer comprises sarcosine oxidase and creatinase, and wherein disclose the protein in the outer layer is creatinase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzymes facilitate the conversion of the analyte to a secondary species which can be detected at the electrode surface (Col. 14, lines 40-42), e.g., a single enzyme of glucose oxidase (Col. 14, lines 42-43), or a plurality of enzymes, creatinase and sarcosine oxidase (Col. 14, lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron by substituting glucose oxidase with creatinase and sarcosine oxidase as suggested by Kjaer because creatinase and sarcosine oxidase are enzymes used to facilitate a cascade of reactions leading to a species which can be detected at the electrode (Col. 14, lines 44-47) to determine the presence or amount of creatine, as compared to glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known 

Regarding claim 16, Chiron teaches the second enzyme and the at least first enzyme are the same enzyme (Col. 14, lines 37-38: layer 99 includes the same enzyme that is disposed within active layer 96).
Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiron in view of Kjaer, and further in view of McCaffrey.
Regarding claims 5-6, Chiron and Kjaer discloses all limitations of claim 1 as applied to claim 1.  Chiron and Kjaer do not explicitly disclose the microporous outer layer further comprises polymer particles embedded in said continuous phase (claim 5) or the polymer particles are polytetrafluoroethylene (PTFE) particles (claim 6).
However, McCaffrey teaches a multilayer enzyme electrode membrane (Col. 1, lines 6-7).  A sensor membrane portion 100 (Fig. 1; Col. 4, lines 24-25) includes a microporous layer 40 (Fig. 1; Col. 4, lines 28-29).  Microporous layer 40 includes a polymer powder having relatively high oxygen transport (Col. 10, lines 56, 59), e.g., polytetrafluoroethylene powders (Col. 10, lines 62-64).  Thus, McCaffrey teaches the microporous outer layer (Fig. 1: microporous layer 40) further comprises polymer particles (Col. 10, lines 62-64) embedded in said continuous phase (Col. 11, line 66 to Col. 12, line 2: composite layer 40 is formed by dissolving the polymer binder in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Kjaer by incorporating PTFE particles into the microporous layer as taught by McCaffrey because polytetrafluoroethylene powders are appropriate for use as the polymer power of the microporous layer having relatively high oxygen transport (Col. 10, lines 59, 62-64).

Regarding claim 8, Chiron and Kjaer disclose all limitations of claim 1 as applied to claim 1.  Chiron further discloses the enzyme layer comprises a matrix in which said at least one enzyme is embedded (Col. 11, lines 18-22: active layer 96 comprises a catalyst (typically an enzyme) immobilized onto an electrically conducting support member which consists of or comprises a porous layer; here the porous layer is deemed to be a matrix).
Chiron and Kjaer do not explicitly disclose the matrix is a polymer matrix. 
However, McCaffrey teaches an immobilized enzyme layer comprising a hydrophobic binder (Col. 6, lines 52-53), such as a polyester (Col. 6, line 33-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Kjaer by utilizing polymer matrix for immobilizing enzymes as taught by McCaffrey because polymer matrix would hold the components of the active layer together and serve as rheology .
Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiron in view of Kjaer, and further in view of Shah.
Regarding claim 9, Chiron and Kjaer disclose all limitations of claim 1 as applied to claim 1, including the water-resistant polymer comprises copolymers of ethylacrylate and methylmethacrylate (Kjaer, Col. 27, lines 19-25). 
Chiron and Kjaer do not explicitly disclose the water-resistance polymer in an amount of 20-30% based on the total volume of the outer layer.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3), made of acrylates, methacrylates, and mixtures thereof as monovinyl monomers ([0144] lines 25, 30-31).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Kjaer by adjusting the rigid, non-swelling porous matrix in an amount in the claimed range because such an amount of the monomers (e.g., acrylate, methacrylates) is suitable to obtain the highly porous polymers with high specific surface area that allows for high enzyme immobilization densities ([0145] lines 6-7, 10-12).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 13-14, Chiron and Kjaer disclose all limitations of claims 1 and 9 as applied to claims 1 and 9.  Chiron does not explicitly disclose the water-resistant polymer further comprises polymer particles present in an amount of 50-60% based on the total volume of the outer layer.
Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).  Insoluble polymer particles are used to reduce the volume shrinkage during the polymerization ([0144] lines 53-54), in an amount of from about 5 to 50% by volume ([0144] lines 90-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiron and Kjaer by incorporating polymer particles in the water-resistant polymer as taught by Shah because the polymer particles would reduce the volume shrinkage during the polymerization ([0144] lines 53-54).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments, see page 7 to page 11, para. 1, filed on March 9, 2021, with respect to the rejection(s) of claim(s) 1-2 and 4 under 35 U.S.C. § 103 as being unpatentable over Tapsak in view of Shah, of claim(s) 3 and 7 under 35 U.S.C. § 103 as being unpatentable over Tapsak in view of Shah and Kjaer, of claim(s) 5-6 and 8 under 35 U.S.C. § 103 as being unpatentable over Tapsak in view of Shah and McCaffrey, and of claim(s) 9-10 under 35 U.S.C. § 103 as being unpatentable over Tapsak in view of Shah and Heller have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiron and Shah or Chiron and Kjaer for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                   

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795